As filed with the Securities and Exchange Commission August 31, 2010 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 92 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 91 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Evercore Small Cap Equity Fund Statement of Additional Information for A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon Evercore Small Cap Equity Fund Part C Signature Page Exhibits PROSPECTUS September 1, 2010 American Beacon Evercore Small Cap Equity Fund A CLASS [ASEAX] C CLASS [ASECX] INSTITUTIONAL CLASS [ABEIX] Y CLASS [ASEYX] INVESTOR CLASS [ASEPX] The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Fund.To state otherwise is a criminal offense. Table of Contents Fund Summary American Beacon Evercore Small Cap Equity Fund 1 Additional Information About the Fund Additional Information About Investment Policies and Strategies 5 Additional Information About Risks 7 Additional Information About Performance Benchmarks 8 Fund Management The Manager 8 The Sub-Advisor 9 Valuation of Shares 10 About Your Investment Choosing Your Share Class 10 Purchase and Redemption of Shares 14 General Policies 22 Frequent Trading and Market Timing 22 Distributions and Taxes 24 Additional Information Distribution and Service Plans 25 Portfolio Holdings 25 Delivery of Documents 26 Financial Highlights 26 Back Cover Prospectusi American Beacon Evercore Small Cap Equity FundSM Investment Objective The Fund’s investment objective is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales discounts if you and your eligible family members invest, or agree to invest in the future, at least $50,000 in the A Class shares of the American Beacon Funds.More information about these and other discounts is available from your financial professional and in “Choosing Your Share Class” inthe prospectus and “Additional Purchase and Sale Information for A Class Shares” inthe statement of additional information. Shareholder Fees (fees paid directly from your investment) A C Institutional Y Investor Maximum sales charge imposed on purchases (as a percentage of offering price) 5.75% None None None None Maximum deferred sales charge load (as a % of the lower of original offering price or redemption proceeds) None 1.00% None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) A C Institutional Y Investor Management fees 0.60% 0.60% 0.60% 0.60% 0.60% Distribution and/or service (12b-1) fees 0.25% 1.00% 0.00% 0.00% 0.00% Other expenses1 0.98% 0.98% 0.73% 0.83% 1.10% Total annual fund operating expenses 1.83% 2.58% 1.33% 1.43% 1.70% Expense Waiver and Reimbursement 0.34% 0.34% 0.34% 0.34% 0.34% Total fund operating expenses after expense waiver and reimbursement2 1.49% 2.24% 0.99% 1.09% 1.36% Expenses are based on estimated expenses expected to be incurred for the fiscal year ending August 31, 2011. The Manager has contractually agreed to waive and/or reimburse the A Class, C Class, Institutional Class, Y Class, andInvestor Classof the Fund for Distribution Fees and Other Expenses, as applicable, through December 31, 2011 to the extent that Total Annual Fund Operating Expenses exceed 1.49% for the A Class, 2.24% for the C Class, 0.99% for the Institutional Class, 1.09% for the Y Class, and 1.36% for the Investor Class.The contractual expense arrangement can be changed by approval of a majority of the Fund’s Board of Trustees.The Manager can be reimbursed by the Fund for any contractual or voluntary fee reductions or expense reimbursements if reimbursement to the Manager (a) occurs within three years after the Manager’s own reduction or reimbursement and (b) does not cause the Total Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then Prospectus
